Citation Nr: 0718978	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-19 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Initial evaluation of service-connected diabetes mellitus 
type II (diabetes).

2.	Initial evaluation of service-connected peripheral 
neuropathy, left lower extremity.  

3.	Initial evaluation of service-connected peripheral 
neuropathy, right lower extremity.  

4.	Initial evaluation of service-connected diabetic 
retinopathy.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1969 to February 
1973.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  A hearing was scheduled 
for October 24, 2004, at the Board.  In a written statement 
of November 2, 2004, the veteran's representative noted that 
that organization had been notified that the veteran would 
not appear at the hearing.   

The Board remanded this matter for further development in 
February 2006.  


FINDINGS OF FACT

1.	The veteran's diabetes has not restricted his activities.  

2.	The veteran's left lower peripheral neuropathy is 
productive of moderate symptomatology.  

3.	The veteran's right lower peripheral neuropathy is 
productive of moderate symptomatology.  

4.	The veteran's retinopathy is productive of double vision.   




CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent, for the 
veteran's service-connected diabetes mellitus type II, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2006).

2.	The criteria for a 20 percent evaluation, for the 
veteran's service-connected peripheral neuropathy, left lower 
extremity, have been met from July 30, 2003.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2006).

3.	The criteria for a 20 percent evaluation, for the 
veteran's service-connected peripheral neuropathy, right 
lower extremity, have been met from July 30, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2006).

4.	The criteria for a 10 percent disability evaluation for 
the veteran's service-connected retinopathy have 
beenapproximated from July 30, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.84, 4.119, Diagnostic Codes 6011, 
7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for several 
disorders.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in August 2003, February 2006, and June 2006.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements that comprised his claims, and of the 
evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain for the veteran 
(the Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  VA advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claims.  And 
in the August 2003 letter, VA provided notification to the 
veteran prior to the initial adjudication of his claims in 
November 2003.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until June 2006.  See Dingess/Hartman and Mayfield, both 
supra.  Nevertheless, the Board finds that any presumed 
prejudice incurred by the veteran as a result of this 
untimely notice has been rebutted by the record, and that 
proceeding with a final decision is appropriate here.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328.  In accordance with 
Mayfield, the RO, in a January 2007 Supplemental Statement of 
the Case, readjudicated the veteran's claims following proper 
notice.  Mayfield, 444 F.3d at 1328.  As such, the Board 
finds that VA satisfied VCAA notification requirements here 
despite the late notice provided.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  And the RO provided the 
veteran with compensation examinations for his claims.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claims for Increased Rating

In July 2003, the veteran filed an informal claim with VA 
stating that he would soon be filing service connection 
claims.  See 38 C.F.R. § 3.155 (2006).  In August 2003, the 
veteran filed service connection claims for diabetes and 
peripheral neuropathy.  In the November 2003 rating decision 
on appeal, the RO granted service connection for these 
disorders, and for diabetic retinopathy as well.  Later that 
month, the veteran filed a notice of disagreement with that 
decision, seeking higher disability evaluations.  

In this decision, the Board in part agrees with the veteran's 
increased rating claims.  The Board finds unwarranted a 
rating in excess of 20 percent for diabetes.  But the Board 
does find increased ratings warranted for bilateral 
peripheral neuropathy, and for retinopathy.  Specifically, 
the Board finds a 20 percent rating warranted for each lower 
extremity from the date of claim on July 30, 2003, and finds 
a 10 percent rating warranted for retinopathy from July 30, 
2003 as well.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(in cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim).    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

The Board will address each of the veteran's disorders 
separately below.  

        Diabetes

The RO rated the veteran's service-connected diabetes under 
Diagnostic Code (DC) 7913 of 38 C.F.R. § 4.119 (2006).  
Diagnostic Code 7913 authorizes ratings of 10, 20, 40, 60, 
and 100 percent.  As the veteran has already been rated as 20 
percent disabled effective July 30, 2002 (based on a 
liberalizing law, the RO dated the effective date one year 
prior to the veteran's July 2003 informal claim) the Board 
will limit its analysis to whether a rating in excess of 20 
percent is due here from that date.  See Fenderson, supra.  

Under DC 7913, a 40 percent rating is due where the disorder 
requires insulin, a restricted diet, and regulation of 
activities.  Based on the medical evidence noted below, the 
Board finds a 40 percent rating, or a higher one, 
unauthorized here.  

The relevant medical evidence of record consists of September 
2003 and October 2006 VA compensation examination reports, 
and VA and private medical treatment records.  

The September 2003 VA examiner noted that the veteran was on 
a restricted diet.  He noted the veteran's complaints of easy 
fatigue, but also noted that the veteran does not restrict 
his activities as a result of his diabetes.  And he noted the 
veteran's claim that his private physician recommends insulin 
usage, but also noted that the veteran had not undergone 
insulin treatment.   

The October 2006 VA examiner noted the veteran's report that 
he follows a restricted diet, and noted that the veteran had 
been on insulin treatment for diabetes from August 2006 (at 
24 units twice per day).  But this examiner noted that the 
veteran's activities had not been restricted by diabetes.  
The examiner stated that the veteran's diabetic control was 
not so tenuous that the veteran must avoid strenuous 
occupational and recreational activities because of its 
adverse impact on blood sugar levels.  

The VA and private medical treatment records reflect the 
veteran's treatment for diabetes, but do not indicate that 
this disorder has restricted his activities.  The private 
records show that the veteran has indicated fatigue due to 
his nonservice-connected heart and sleep apnea disorders.  
Nevertheless, these symptoms have not been attributed to 
diabetes.  Moreover,  the record shows that the veteran 
continues to work full time as a truck driver.  

As such, the Board finds the next-highest rating of 40 
percent unwarranted here.  Though the record shows that the 
veteran follows a restricted diet and uses insulin, the 
record does not evidence that the veteran's activities have 
been restricted by his diabetes.  See 38 C.F.R. § 4.119, DC 
7913.  

	Peripheral Neuropathy 

The RO rated the veteran's service-connected peripheral 
neuropathy under DC 8520 of 38 C.F.R. § 4.124a (2006).  
Diagnostic Code 8520 authorizes ratings of 10, 20, 40, 60, 
and 80 percent.  As the veteran has already been rated as 10 
percent disabled (for mild symptomatology) from the date of 
the July 2003 informal claim, the Board will limit its 
analysis to whether a rating in excess of 10 percent is due 
here. 

Under DC 8520, a 20 percent rating is due for moderate 
symptoms, while a 40 percent rating is due for moderately 
severe symptoms.  Based on the medical evidence noted below, 
the Board finds a 20 percent rating due here from the date of 
the veteran's claims.  See Fenderson, supra.      

A May 2003 private treatment record indicates good pedal 
pulses and no pedal edema.  

The relevant medical evidence of record consists of September 
2003 and October 2006 VA compensation examination reports, 
and VA and private medical treatment records.  

The September 2003 VA examiner found that the veteran was 
not, at that time, on treatment for his neuropathy.  In fact, 
the examiner noted that the veteran halted a treatment 
regimen prescribed by his private provider because, the 
veteran stated, his medication made him sleepy.  The veteran 
indicated that he regularly has dysesthesias and paresthesias 
with feet swelling when he removes his shoes.  But the 
veteran indicated that his neuropathy did not interfere with 
his activities, and stated that his profession as a truck 
driver was unaffected by the disorder.  On examination, the 
examiner noted a normal gait, a balanced walk, with decreased 
deep tendon reflexes bilaterally, decreased pulses 
bilaterally, and cold feet.  The Board notes moreover that, 
in the September 2003 VA examination report addressing 
diabetes, the veteran's lower extremity pulses are described 
as "markedly decreased."  

A July 2004 VA treatment record indicated normal feet.  

The October 2006 VA examiner noted the veteran's complaints 
of daily burning and numbness in both feet.  On examination, 
the examiner found the lower extremity pulses intact.  He 
found strength of 5/5.  But the examiner found deep tendon 
reflexes difficult to elicit.  And he found the veteran's 
feet to be cold with diminished sensation on monofilament 
testing, with absent sense on vibration testing, with 
impaired position sense, and with absent cold sensation.  

Based on this information, the Board finds a 20 percent 
rating warranted here.  As noted in both VA examinations, the 
veteran has moderate impairment in his lower extremities as 
manifested by absent, impaired, or "markedly" diminished 
pulses, sensation, and reflexes.  But the Board finds a 
higher rating of 40 percent unwarranted because his symptoms 
cannot be described as moderately severe.  As the record 
demonstrates, the veteran, despite his disabilities, is able 
to engage in productive activities (both occupational and 
recreational).    
   
As such, a higher rating of 20 percent is due for each of the 
veteran's lower extremity peripheral neuropathy disorders 
from the date of his service connection claims on July 30, 
2003.  See Fenderson, supra.  

	Diabetic Retinopathy 

The RO rated the veteran's service-connected retinopathy 
under DCs 7913-6011 of 38 C.F.R. §§ 4.119, 4.84.  As already 
noted, DC 7913 addresses diabetes, while DC 6011 addresses 
vision disorders.  As here, VA may use hyphenated diagnostic 
codes to more precisely describe the disorder at issue.  38 
C.F.R. § 4.27 (2006); see Tropf v. Nicholson, 20 Vet. App. 
317 (2006).  

The focus of this claim is on the veteran's vision, which has 
been affected by his service-connected diabetes.  As such, 
the Board will look to DC 6011 to determine whether an 
increased rating is due here.  Under DC 6011 a 10 percent 
rating is authorized for problems with the retina, such as 
localized scars, atrophy, or irregularities of, centrally 
located, with irregular, duplicated enlarged or diminished 
image (unilateral or bilateral).  Ten percent is the only 
evaluation authorized under DC 6011 for either unilateral or 
bilateral retina disability.    

The relevant medical evidence of record consists of September 
2003 and October 2006 VA compensation examination reports, an 
April 2006 letter from the veteran's private physician, and 
VA and private medical treatment records.  

The September 2003 VA examiner noted the veteran's complaints 
of impaired vision when he is tired, and when trying to read.  
On examination, the examiner noted full bilateral corrected 
visual acuity, noted full bilateral confrontational fields, 
and noted full bilateral motility.  The examiner noted no 
neovascularization and no diabetic macular edema.  He noted 
scattered dot hemorrhages and microaneurysms throughout both 
eyes.  The examiner found the veteran's retinopathy to be 
mild and nonproliferative and not currently visually 
significant.  And he found the veteran with exophoria with 
mild convergence insufficiency, which caused occasional 
double vision.  

The October 2006 VA examiner found the veteran with corrected 
visual acuity of 20/20 in each eye.  Visual acuity at near 
was 20/20 in the right eye, and 20/40 in the left eye.  The 
examiner noted confrontational visual fields full to 
confrontation bilaterally, and noted extraocular motility 
full range of motion bilaterally.  The examiner noted small 
dot blot hemorrhages and micro aneurysms but no large 
hemorrhages, and no neovascularization.  The examiner found 
the veteran's neuropathy to be bilateral, mild, and 
nonproliferative.       

An April 2006 letter from the veteran's private physician 
noted that the veteran has cataracts in both eyes (noted by 
the VA examiners as well), noted the diagnosed retinopathy, 
and noted the veteran's corrected visual acuity of 20/20.  

Based on this medical evidence, the Board finds a 10 percent 
rating warranted from July 30, 2003.  As demonstrated by the 
September 2003 VA examination report, the evidence indicates 
that the veteran has double vision.  See 38 C.F.R. § 4.84, DC 
6011.  No medical evidence counters this finding.  As such, a 
compensable rating is warranted for the service-connected 
retinopathy.   

In summary, the Board finds the preponderance of the evidence 
against the veteran's increased rating claim for diabetes.  
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  As to the veteran's increased rating 
claims for peripheral neuropathy, the Board finds separate 20 
percent ratings appropriate here beginning on July 30, 2003.  
And as to the veteran's increased rating claim for 
retinopathy, the Board finds a 10 percent rating - the 
maximum allowable under DC 6011 - appropriate beginning on 
July 30, 2003.  See Fenderson, supra.  But the preponderance 
of the evidence is against any additional increase for the 
peripheral neuropathy disorders.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (an appellant is presumed to be seeking 
the maximum available benefit even where an increase is 
granted during the appeal period).  The benefit-of-the-doubt 
rule does not apply therefore to any claim for an additional 
increase beyond those granted in this decision.  As such, any 
such claim for increase must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2006).  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2006) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

The Board has closely reviewed and considered the veteran's 
statements.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


	(CONTINUED ON NEXT PAGE)

ORDER

1.	Entitlement to an increased initial evaluation for 
diabetes mellitus type II is denied.  

2.	Entitlement to a 20 percent disability evaluation, for 
peripheral neuropathy, left lower extremity, is granted from 
July 30, 2003, subject to regulations governing the payment 
of monetary awards. 

3.	Entitlement to a 20 percent disability evaluation, for 
peripheral neuropathy, right lower extremity, is granted from 
July 30, 2003, subject to regulations governing the payment 
of monetary awards.  

4.	Entitlement to a 10 percent disability evaluation, for 
diabetic retinopathy, is granted from July 30, 2003, subject 
to regulations governing the payment of monetary awards.



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


